DETAILED ACTION
The RCE Arguments/Remarks filed September 27, 2021 has been entered. Claims 1-20 are pending. Claims 1, 9 and 16 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9 and 16 recite “prechage circuitry having bitlines switch structure … the switch structures are separately coupled between the bitlines and a supply voltage (so, separately precharge)". There is not disclosure that the amended claim limitation(s) from the specification. So these languages constitute new matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 16 recite “prechage circuitry having bitlines switch structure … the switch structures are separately coupled between the bitlines and a supply voltage (so, separately precharge)". Independent claims 1, 9 and 16 read on Applicant’s Figures 2A-2B are not clear what switch structures separately coupled between the bitlines and supply voltage are. Clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 2010/0008172).
Regarding independent claim 1, as best as can be understood, Yano et al. disclose a device, comprising: 
an array of bitcells (FIG. 3: 104, para. 0040: a memory cell array 104) having bitlines (BT and BC) coupled to columns of the bitcells (104); and 
precharge circuitry (102) having structures coupled to the bitlines for each column of bitcells (see FIGS. 1-3, each column of bitcells and, e.g., para. 0009: a memory cell array), wherein the switch structure are separately coupled between the bitlines (BT and BC) and a supply voltage (26 and 27), wherein the switch structures separately precharge the bitlines to the supply voltage after the write operation when activated (e.g., para. 0056: After the writing to the memory cell, … a potential of the bit line pair is again set to the ground voltage GND (precharging operation)).
Regarding claim 2, FIG. 3: WL0 and WL 1, and accompanying disclosure describe selected word line to access each bit line in the array.
Regarding claim 3, FIGS. 3-5 and accompanying disclosure, e.g., para. 0051-0052 describe pre-charge to the ground voltage before a read operation and a write operation (para. 0051: … write and read operations …; para. 0052: the pre-charge control … to precharge the bit lines BT and BC to the ground voltage GND …).
Regarding claim 4, FIGS. 3-5 and accompanying disclosure, e.g., 0056-0058 describe pre charge to ground (i.e., claimed supply voltage) after a read operation and a write operation (para. 0056: After the writing to the memory cell, … a potential of the bit line pair is again set to the ground voltage GND (precharging operation); para. 0057: … case where a high level data "1" is read (cell H read) … ; para. 0058: … to precharge the bit lines BT and BC to the ground voltage GND).
Regarding claim 5, e.g., para. 0049 describe memory cells connected to the pair of bit line BT (claimed a first bit line) and BC (claimed a second bit line) that is a complement of the first bit line, wherein the switch structures include a first transistor coupled between the first bitline and the supply voltage, and wherein the switch structures include a second transistor separately coupled between the second bitline and the supply voltage (see FIG. 3).
Regarding claims 6-8, FIG. 3: 5 and 7, switch structures comprise N-type transistor activated with pre-charge signal, EQP, and FIGS. 3-5 and accompanying disclosure, e.g., para. 0051-0052 describe pre-charge to the ground voltage before a read operation and a write operation.
Regarding independent claim 16 and its dependent claims 17-20, are rejected for the same reason set forth above as applied to claims 1-8.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abu-Rahma et al. (US 2009/0154274) in view of Yano et al. (US 2010/0008172).
Regarding independent claim 9, as best as can be understood, Abu-Rahma et al. teach a system, comprising: 

multiple sets of complementary bitlines (BLBU, BLBL) coupled to the columns of the bitcells; 
wordlines coupled to the rows of the bitcells (WL, e.g., para. 0036: A word line signal, WL …); and 
precharge circuitry (PRECHG) having multiple sets of precharge transistors, wherein each multiple set of precharge transistors has multiple transistors for each column of the bitcells that are separately coupled between the complementary bitlines and ground, and wherein the precharge transistors are configured to separately discharge the complementary bitlines to ground after a read operation and after a write operation when activated (see FIG. 7 and para. 0038: At a time 715 after the read operation has completed .. the lower bit line, BLL, and inverse lower bit line, BLBL are predischarged to ground, GND).
Abu-Rahma et al. does not explicitly disclose precharging complementary bitlines to ground after a write operation. 
However, Abu-Rahma et al. disclose “the selective precharge technique can be applied to any memory design including, but not limited to, SRAM, DRAM and MRAM” (see para. 0030), and Yano et al., precharge technique of DRAM, disclose the deficiencies in e.g., para. 0056: After the writing to the memory cell, … a potential of the bit line pair is again set to the ground voltage GND (precharging operation).

Regarding claims 10-11, Abu-Rahma et al. and Yano et al., as combined, teach the limitation of claim 9.
Abu-Rahma et al. further teach column multiplexer circuitry coupled to the multiple sets of complementary bitlines, wherein the column multiplexer circuitry is configured to access each bitcell in the multiple arrays of bitcells with a selected wordline of the wordlines and selected bitlines of the multiple sets of complementary bitlines; and read and write circuitry coupled to the column multiplexer circuitry, wherein the read and write circuitry is configured to read data from an accessed bitcell during a read operation, and wherein the read and write circuitry is configured to write data to the accessed bitcell during a write operation (see e.g., FIG. 3 and accompanying disclosure).
Regarding claim 12, Abu-Rahma et al. and Yano et al., as combined, teach the limitation of claim 9.
Abu-Rahma et al. further teach ground refers to a ground supply voltage (see para. 0038)
Regarding claim 13, Abu-Rahma et al. and Yano et al., as combined, teach the limitation of claim 9.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Yano et al. for the same purpose of preparing for the next read/write cycle, thereby improving performance and achieving power saving.
Regarding claims 14-15, Abu-Rahma et al. and Yano et al., as combined, teach the limitation of claim 9.
Yano et al. further teach the precharge transistors comprise N- type transistors coupled between the complementary bitlines and ground, and wherein the N-type transistors are activated with a precharge signal coupled to a gate thereof; and the N-type transistors are activated with the precharge signal before the read operation and before the write operation so as to discharge the complementary bitlines to ground when activated (see FIG. 3 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Yano et al. for the same purpose of preparing for the next read/write cycle, thereby improving performance and achieving power saving.

Response to Argument
Applicant’s Arguments/Remarks filed 09/27/2021, with respect to the rejection(s) 
Applicant responds that, as shown in FIG. 2A of instant application, the switch structure may have first transistor (e.g., T0) coupled between first bit line (e.g., BL0) and supply voltage (e.g., GND), and the switch structure may have the second transistor (e.g., T1) separately coupled between the second bit line (e.g., NBL0) and the supply voltage (GND). Applicant argues that Yano, as shown in FIG. 3, transistors 5, 6, and 7 are connected together between bit lines BT, BC and ground 26 and 27. Further, Yano teaches these three transistors 5, 6, and 7 operate simultaneously and also collectively in unison to precharge the bitlies BT, BC to ground 26 and 27, which are clearly different than the limitations recited in claim 1.
In response to Applicant’s arguments, the transistors T0 and T1 (claimed switch structure), as shown in FIG. 2A of instant application, operate simultaneously by control signal “nbl_prech”. However, Applicant claims the switch structure (T0 and T1 in FIG. 2A) separately precharge the bitlines (BL0 and NBL0 in FIG. 2A) to the supply voltage (GND in FIG. 2A), and argues that Yano’s transistors 5 and 7 (switch structure as claimed) operate simultaneously. In other words, the switch structure, in both instant application and Yano, operates simultaneously.
Further, bit line pairs (BL0 and NBL0 in the instant application, and Yano’s BT and BC) are grounded (GND symbol in the instant application, and Yano’s 26 and 27) by control signal (nbl_prech in the instant application, and Yano’s EQP). Namely, switch structure (both instant application and Yano) coupled between bit line pairs to GND (common node) when control signal turned on. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825